Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to amendments received on 3/22/22.
Claims 1, 14 and 15 have been amended.
Claims 1-15 are now pending and have been addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, claims 1-13 are directed to a method. Claim 14 is directed to a system and   Claim 15 is directed to a non-transitory computer readable storage medium. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A Prong 1: Identifying a Judicial Exception
managing employee payroll including receiving a request from an employer to provide a benefit to an employee of the employer wherein the benefit having a monetary value and is exchangeable for goods or services from a third party; determining, based on a set of business rules for determining employee benefits, at least one benefit qualified for the employee; providing the at least one benefit qualified for the employee; receiving a request from the employer to select a benefit of the at least one benefit; after authorizing the benefit selected by the employer to be disbursed to the employer; disbursing an entirety of the benefit directly to employer; and updating a payroll account of the employer based on a benefit value of the benefit selected by the employer. 
These limitation as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an electronic device, a processor, memory (claims 1, 14-15)), the claims are directed to managing employee payroll including obtaining benefit data, analyzing the data, and providing an update to payroll account. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A: Prong 2
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data regarding benefits, analyzing it, and updating a payroll account. In particular, the claims only recites the additional element – an electronic device, a processor, memory. The processor, memory, electronic device are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-13 add additional limitations, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 14 and 15. Claim 2-6 recites determining a performance level of employee; a position of employee, a geographical location of employee, compensation of employee; a proposed used of the disbursement amount using business rules. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Claim 7 recites accessing a payroll account, updating account and providing access to account. Claim 12 recites updating/display employee benefit account. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Claims 8-11, 13 recites determining taxes, calculating a value associated with benefits, determining a charge associated with benefits; defraying a portion of charge, reducing the benefit, determining a value of a wage and limiting the value as similar to abstract idea of mathematical calculations. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
Step 2B: Considering Additional Elements
	The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite managing employee payroll including obtaining benefit data, analyzing the data, and providing an update to payroll account and thus is grouped as methods of organizing human activity. This judicial exception is not integrated into a practical application because the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. 	The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The dependent claims provide information of the data collection and analysis of the data and updating employee benefits account which is part of the abstract idea. The claims are not patent eligible.	With respect to the processor, device, memory these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Paragraph 0062 details “the terms "computer", "server", "processor", and "memory" all refer to electronic or other technological devices.”.  These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. Aviator. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buy SAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processor provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	With respect to the user interface/display, representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmund (US 2013/0325735 A1) in view of Davich et al. (US 2013/0030889 A1), further in view of Slutzky et al. (US 8,359,208 B2) 

Regarding Claims 1 and 14,    Bellmund discloses the computer-implemented method/system to manage employee payroll ([0002] providing employee benefits and service such as travel services).) comprising:
Bellmund discloses receiving a request from an employer to provide a benefit to an employee of the employer ([0011] travel service provider partnering with an employer to provide an employee benefits relating to travel, including an airline partnering with an employer to provide employees with an employee benefit relating to air travel., [0013] The employer may also contribute a certain amount to this benefit.  Ultimately, these contributions provide a benefit to participating employees, Fig 1 employer present benefits); 
Bellmund discloses determining, based on a set of business rules for determining employee benefits, at least one benefit qualified for the employee ([0032]-[0033] benefit/the covered amount may be higher for certain types of employees (business rule), e.g., management, while the covered amount may be lower for hourly employees. In addition, the covered amount may depend on the employee's work review ratings with a higher rated employee earning a higher covered amount compared to a lower rated employee. (business rule based on employee type, review rating), [0042] the terms (rules) of program);
Bellmund discloses providing the at least one benefit qualified for the employee for display on an electronic device of the employer (Fig 3 # 302, 304 employer device, [0032] A term to be established for the program may include a covered amount which may represent the combined maximum contribution by the travel service provider and employer towards an employee's purchase of travel for a given period (benefit for employee), [0050]-[0051] the employee travel benefit involves the employer's marketing or presenting the travel benefit to its employees and/or potential employees. Fig 1 employer present benefits and [0011] travel benefits for employee, [0052] the presentation of the benefit may inform employees that, if they choose to enroll, they must select an amount of money within the minimum and maximum ranges);
Bellmund disclose receiving a request from the employer to select a benefit of the at least one benefit ([0028] the employer may then offer a benefit to its employees whereby the funds contributed by the travel service provider and employer may be applied towards travel purchased by the employee. [0032] the travel service provider, such as an airline carrier, and the employer may generally negotiate terms for the program and their partnership.  A term to be established for the program may include a covered amount which may represent the combined maximum contribution by the travel service provider and employer towards an employee's purchase of travel for a given period, [0050]-[0051] The employer may foster employee interest in the travel benefit program (select benefit) by including it as part of its overall wellness benefit package that typically includes medical, dental or other benefits., [0060] The employer may then provide information to the travel provider on each employee who has enrolled.);
Bellmund discloses authorizing the benefit selected by the employer to be disbursed to the employer ([0033] the covered amount established by a partnership comprising a budget airline and an employer that employs lower paid hourly workers may be relatively low, [0060] the employer may review and approve the employee's program application prior to the start of the plan year. [0061] The travel service provider may then issue each enrolled employee a unique identification number (authorizing the benefit) which may be required for travel through the program., [0063] the employer may withhold the designated amount from each pay period, e.g., $30 each month, $50 each month or other amount.); 
Bellmund does not teach wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party
Davich teaches wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party ([0035] The prize/reward may be cash, credit, merchandise, airline miles, and other rewards or bonuses. Where the prize is cash or credit, the participant's account may be credited with the rewards amount directly and/or instantly., [0040] a participant may pay for her groceries by swiping a prepaid debit card that is associated with a rewards program at the register.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party, as disclosed by Davich in the system disclosed by Bellmund, for the motivation of providing a rewards program and associating a financial product with a rewards program ([0011] Davich)
Bellmund teaches after authorizing the benefit selected by the employer, disbursing the contributions directly to the employer ([0063]-[0064], [0067] the employee's withheld compensation may be maintained (contributions disbursed to employer) by the employer.  And at the time the airline ticket is purchased, the withheld compensation may be transferred to the airline.); Bellmund does not specifically teach disbursing an entirety of the benefit comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee. 
Davich teaches disbursing an entirety of the benefit comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee ([0048] The program activation engine 304 may further generate a plurality of activation codes for each rewards account. The program activation engine 304 may communicate the listing of activation codes (monetary value) back to the financial services source for distribution to the employer organization or to the participating organization system, [0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included disbursing comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee, as disclosed by Davich in the system disclosed by Bellmund, for the motivation of providing a rewards program and associating a financial product with a rewards program ([0011] Davich)
Bellmund discloses updating an account based on the benefit selected by the employer (Fig 5 # 508 account and [0149] the account database 508 which may contain information regarding the employee accounts within the programs, [0063] obtaining the employee contributions to the program if they are required by the terms of the program. The employer may withhold the designated amount from each pay period, e.g., $30 each month, $50 each month or other amount.). However, Bellmund/Davich does not specifically teach updating a payroll account of the employer based on a benefit value of the benefit selected by the employer
Slutzky teaches updating a payroll account of the employer based on a benefit value of the benefit selected by the employer (Fig 1 # 124 employer payroll manager interface, Fig 7 # 706-712and Col 19 lines 27-45 employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system. The payroll manager 132 can then update employee payroll information, Fig 8 #816, 826 updated payroll data, payroll adjustment, Fig 8 # 816, 818, 826 payment adjustment amount, Col 20 lines 18-35). Further, Slutzky teaches after authorizing the benefit selected by the employer, disbursing an entirety of the benefit directly to the employer to be provided to the employee (Col 1 lines 52-62 A data set is created comprising at least the status level associated with the at least one employee.  The data set is in a format acceptable by a payroll vendor without conversion of the data set.  The file (benefit participation data) is then sent to an employer of the at least one employee., Col 2 lines 22-30 The payroll data set is updated with at least the status level and payroll adjustment amount.  The payroll data (benefit data) is sent to an employer of the at least one employee. Col 12 lines 12-16 the user participation information 120 is sent from the wellness program server 102 in a payroll vendor compatible format.  This allows the employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system 106., Col 18 lines 57-67 once the member wellness information is received regarding individual compliance, points are awarded, Col 19 lines 22-35, Col 20 lines 57-67 and Fig 8 The wellness program manager 114, at step 906, returns the employee payroll file 138 to the employer in a payroll vendor compatible format.  This allows the employer, at step 908, to load the file 138 received from the wellness program server 102 comprising the "Wellness Program Status" and "Payroll Adjustment Amount" information into the payroll vendor system 106. Claim 1 sending the data set, using the at least one computer, as instructions to the payroll vendor of an employer of the at least one employee (Examiner is interpreting “an entirety of benefit” as benefits/award for eligible employee based on participation level as shown in Fig 8 is provided to employer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a payroll account of the employer based on a benefit value of the benefit selected by the employer, as disclosed by Slutzky in the system disclosed by Bellmund/Davich, for the motivation of providing a method of updating payroll information based on employee status level in the wellness program (Col 18 lines 36-45 Slutzky).
Claim 14 – Bellmund discloses the employee benefits management system ([0002] providing employee benefits and service such as travel services) comprising: a processor (Fig 3 # 304)

Regarding Claim 2,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising 
Bellmund discloses determining a performance level of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on the performance level of the employee ([0033] the covered amount may depend on the employee's work review ratings (performance level) with a higher rated employee earning a higher covered amount compared to a lower rated employee).

Regarding Claim 3,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising 
Bellmund discloses determining a position of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on the position of the employee ([0033] benefits/the covered amount may be higher for certain types of employees, e.g., management (position), while the covered amount may be lower for hourly employees (position)).

Regarding Claim 5,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising
Bellmund discloses determining compensation of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on a ratio of the compensation of the employee (Fig 4 # 406-412, [0163]-[0164] The user may redeem all or a portion of their credits (compensation) or cash balances within their account to purchase the services., [0029] If the employee elects to opt-in to receive this benefit, the employee may have a certain percentage of his or her compensation withheld for use in purchasing travel., [0065] compensation $30/month, [0067], [0080]employer database stores employee compensation amount)

Regarding Claim 6,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising 
Bellmund discloses determining a proposed use of the benefit, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on based on the proposed use ([0041] the employee must use his or her withheld compensation to purchase travel (proposed use) before the end of the plan period, [0158] the system website features 400 may include a homepage 402, a log-in webpage 404, a user registration webpage 406, a redeem webpage 408, an account balance webpage 410, an account management 412 webpage, a system management tools webpage., [0164] The redeem webpage 408 may allow the user to purchase services from the various service providers participating in the employee benefits program.  The user may redeem all or a portion of their credits or cash balances within their account to purchase the services.)

Regarding Claim 7,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising:
Bellmund discloses accessing an account  ([0164] accessing and interacting with the payment service's external applications 318 in order to withdraw money from the user's 302 account); updating the account of the employer to reflect the benefit selected by the employer ([0164] accessing the employer's external application 322 to update the user's account settings to reflect the purchase of the service from the service provider along with the means for the user to receive the service.); and providing the electronic device of the employer with access to the account of the employer ([0166] access and interact with the payment provider's external applications 318, and then to display the information received from the payment provider to the user 302.).
However, Bellmund/Davich do not specifically teach access payroll account of employer; updating the payroll account of the employer to reflect the benefit selected by the employer and providing the electronic device of the employer with access to the payroll account of the employer
Slutzky teaches access payroll account of employer (Fig 1 # 104, 124 employer server, payroll manager interface, Col 20 lines 1-10 payroll adjustment); updating a payroll account of the employer to reflect the benefit selected by the employer (Fig 1 # 124 employer payroll manager interface, Fig 7 # 706-712 and Col 19 lines 27-45 employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system. The payroll manager 132 can then update employee payroll information, Fig 8 #816, 826 updated payroll data, payroll adjustment) and providing the electronic device of the employer with access to the payroll account of the employer (Fig  # 802-826 payroll manager interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included access payroll account of employer; updating the payroll account of the employer to reflect the benefit selected by the employer and providing the electronic device of the employer with access to the payroll account of the employer, as disclosed by Slutzky in the system disclosed by Bellmund/Davich, for the motivation of providing a method of updating payroll information based on employee status level in the wellness program (Col 18 lines 36-45 Slutzky).

Regarding Claim 10,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising:
Bellmund teaches determining a charge associated with providing the benefit selected by the employer ([0063] contribution of $30 per month for benefit, [0099] where user 210 is an employee of organization 202, the user's subscription may comprise a certain amount of money withheld from the employee's paychecks [0108 employee contribution (charge) established by provider, ; and updating a balance of an employer charge account based on the charge, wherein the balance of the employer charge account is indicative of an amount owed by the employer ([0108] employer 202 matches the employee's contribution based on either (a) a flat rate regardless of what employee 210 contributes or (b) a percentage, e.g., 5%, of what employee 210 contributes, and (iii) the employer's contribution is vested at the end a plan or program period comprising twelve months., [0146] updating all of the databases when changes are made, [0164] accessing the employer's external application 322 to update the user's account settings to reflect the purchase of the service from the service provider along with the means for the user to receive the service.) 

Regarding Claim 11, Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 10, further comprising: 
Bellmund teaches defraying a portion of the charge to the employee ([0063], [0069] the travel service provider need not actually deposit funds to each employee's account, but may instead "match" the employee's contribution by creating a "credit" [0070] matching of funds may involve the employer.  The employer may also contribute funds (defray amount) to the employee's account at the travel service provider in order to satisfy its obligation to contribute to the covered amount.); and reducing the benefit selected by the employer to cover the portion of the charge defrayed to the employee ([0032] A term to be established for the program may include a covered amount which may represent the combined maximum contribution by the travel service provider and employer towards an employee's purchase of travel for a given period, e.g., a calendar year.  Generally, the covered amount is used to supplement an employee's own funds towards the purchase of travel during the given period so as to reduce the employee's travel costs. [0036]-[0037], [0042]-[0043]).

Regarding Claim 12,     Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 1, further comprising:
Bellmund teaches updating an employee benefits account of the employee to include the benefit selected by the employer (Fig 4 # 406-412 user account management and [0162] The registration page 406 may ask the user to enter in a variety of information regarding their profile, their employer and the benefits accounts they wish to participate in., [0164] The redeem webpage 408 may allow the user to purchase services from the various service providers participating in the employee benefits program., [0165] current status of user account, [0166]); and providing the employee benefits account for display on an electronic device of the employee (Fig 4 # 406-412 user account management, Fig 3 # 302,304, [0166]various settings regarding the user's benefits programs may also be reflected by this webpage 412 and edited by the user.  Such settings may include the amount of money that the employee wishes to contribute during each month)

Regarding Claim 13,    Bellmund as modified by Davich/Slutzky teaches the method of claim 1, further comprising:
Bellmund teaches determining a value of a wage accrued by the employee ([0042] the employee contribution is $30 withheld each month from the employee's paychecks so that the total employee contribution is $360 per year (value accrued)); determining if a value of the benefit selected by the employer is greater than the value of the wage accrued by the employee ([0043] if the employee purchased an $800 ticket (value more than accrued value of $360), the cost of this ticket would be funded by the $500 covered amount provided by the airline and employer, and an additional $300 paid by the employee to make up the difference.), and in response to a determination that the value of the benefit selected by the employer is greater than the value of the wage accrued by the employee, limiting the value of the benefit selected by the employer to the value of the wage accrued by the employee ([0043] the employee's $360 contribution accumulated (limiting benefit value) over the plan year entitled that employee to receive the covered amount towards the purchase of this ticket, he or she would realize a $140 price savings.  With the 50/50 split, this benefit would cost the airline and employer $70 each.).

Regarding Claim 15,  Bellmund discloses the non-transitory machine-readable medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to perform operations comprising:
Claim 15 recite substantially similar limitations to claims 1, 7 and 10 and is thereforerejected using the same art and rational set forth above. 
Bellmund discloses receiving a request from an employer to provide a benefit to an employee of the employer ([0011] travel service provider partnering with an employer to provide an employee benefits relating to travel, including an airline partnering with an employer to provide employees with an employee benefit relating to air travel., [0013] The employer may also contribute a certain amount to this benefit.  Ultimately, these contributions provide a benefit to participating employees, Fig 1 employer present benefits);
Bellmund discloses determining, based on a set of business rules for determining employee benefits, at least one benefit qualified for the employee ([0032]-[0033] benefit/the covered amount may be higher for certain types of employees (business rule), e.g., management, while the covered amount may be lower for hourly employees. In addition, the covered amount may depend on the employee's work review ratings with a higher rated employee earning a higher covered amount compared to a lower rated employee. (business rule based on employee type, review rating), [0042] the terms (rules) of program);
Bellmund discloses providing the at least one benefit qualified for the employee for display on an electronic device of the employer (Fig 3 # 302, 304 employer device, [0032] A term to be established for the program may include a covered amount which may represent the combined maximum contribution by the travel service provider and employer towards an employee's purchase of travel for a given period (benefit for employee), [0050] the employee travel benefit involves the employer's marketing or presenting the travel benefit to its employees and/or potential employees. Fig 1 employer present benefits);
Bellmund discloses receiving a request from the employer to select a benefit of the at least one benefit ([0028] the employer may then offer a benefit to its employees whereby the funds contributed by the travel service provider and employer may be applied towards travel purchased by the employee. [0032] the travel service provider, such as an airline carrier, and the employer may generally negotiate terms for the program and their partnership.  A term to be established for the program may include a covered amount which may represent the combined maximum contribution by the travel service provider and employer towards an employee's purchase of travel for a given period, [0050] select employee travel benefit, [0060] The employer may then provide information to the travel provider on each employee who has enrolled.);
Bellmund discloses authorizing the benefit selected by the employer to be disbursed to the employer ([0033] the covered amount established by a partnership comprising a budget airline and an employer that employs lower paid hourly workers may be relatively low., [0061] The travel service provider may then issue each enrolled employee a unique identification number which may be required for travel through the program., [0063]); and
Bellmund teaches determining a charge associated with providing the benefit selected by the employer ([0063] contribution of $30 per month for benefit, [0099] where user 210 is an employee of organization 202, the user's subscription may comprise a certain amount of money withheld from the employee's paychecks [0108 employee contribution (charge) established by provider, ; and updating a balance of an employer charge account based on the charge, wherein the balance of the employer charge account is indicative of an amount owed by the employer ([0108] employer 202 matches the employee's contribution based on either (a) a flat rate regardless of what employee 210 contributes or (b) a percentage, e.g., 5%, of what employee 210 contributes, and (iii) the employer's contribution is vested at the end a plan or program period comprising twelve months., [0146] updating all of the databases when changes are made, [0164] accessing the employer's external application 322 to update the user's account settings to reflect the purchase of the service from the service provider along with the means for the user to receive the service.) 
Bellmund does not teach wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party
Davich teaches wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party ([0035] The prize/reward may be cash, credit, merchandise, airline miles, and other rewards or bonuses. Where the prize is cash or credit, the participant's account may be credited with the rewards amount directly and/or instantly., [0040] a participant may pay for her groceries by swiping a prepaid debit card that is associated with a rewards program at the register.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party, as disclosed by Davich in the system disclosed by Bellmund, for the motivation of providing a rewards program and associating a financial product with a rewards program ([0011] Davich)
Bellmund teaches after authorizing the benefit selected by the employer, disbursing the contributions directly to the employer ([0063]-[0064], [0067] the employee's withheld compensation may be maintained (contributions disbursed to employer) by the employer.  And at the time the airline ticket is purchased, the withheld compensation may be transferred to the airline.); Bellmund does not specifically teach disbursing an entirety of the benefit comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee. 
Davich teaches disbursing an entirety of the benefit comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee ([0048] The program activation engine 304 may further generate a plurality of activation codes for each rewards account. The program activation engine 304 may communicate the listing of activation codes (monetary value) back to the financial services source for distribution to the employer organization or to the participating organization system, [0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included disbursing comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee, as disclosed by Davich in the system disclosed by Bellmund, for the motivation of providing a rewards program and associating a financial product with a rewards program ([0011] Davich)
Bellmund discloses updating an account based on the benefit selected by the employer (Fig 5 # 508 account and [0149] the account database 508 which may contain information regarding the employee accounts within the programs, [0063] obtaining the employee contributions to the program if they are required by the terms of the program. The employer may withhold the designated amount from each pay period, e.g., $30 each month, $50 each month or other amount.). However, Bellmund/Davich does not specifically teach updating a payroll account of the employer based on a benefit value of the benefit selected by the employer
Slutzky teaches updating a payroll account of the employer based on a benefit value of the benefit selected by the employer (Fig 1 # 124 employer payroll manager interface, Fig 7 # 706-712and Col 19 lines 27-45 employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system. The payroll manager 132 can then update employee payroll information, Fig 8 #816, 826 updated payroll data, payroll adjustment, Fig 8 # 816, 818, 826 payment adjustment amount, Col 20 lines 18-35). Further, Slutzky teaches after authorizing the benefit selected by the employer, disbursing an entirety of the benefit directly to the employer to be provided to the employee (Col 1 lines 52-62 A data set is created comprising at least the status level associated with the at least one employee.  The data set is in a format acceptable by a payroll vendor without conversion of the data set.  The file (benefit participation data) is then sent to an employer of the at least one employee., Col 2 lines 22-30 The payroll data set is updated with at least the status level and payroll adjustment amount.  The payroll data (benefit data) is sent to an employer of the at least one employee. Col 12 lines 12-16 the user participation information 120 is sent from the wellness program server 102 in a payroll vendor compatible format.  This allows the employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system 106., Col 18 lines 57-67 once the member wellness information is received regarding individual compliance, points are awarded, Col 19 lines 22-35, Col 20 lines 57-67 and Fig 8 The wellness program manager 114, at step 906, returns the employee payroll file 138 to the employer in a payroll vendor compatible format.  This allows the employer, at step 908, to load the file 138 received from the wellness program server 102 comprising the "Wellness Program Status" and "Payroll Adjustment Amount" information into the payroll vendor system 106. Claim 1 sending the data set, using the at least one computer, as instructions to the payroll vendor of an employer of the at least one employee (Examiner is interpreting “an entirety of benefit” as benefits/award for eligible employee based on participation level as shown in Fig 8 is provided to employer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included updating a payroll account of the employer based on a benefit value of the benefit selected by the employer, as disclosed by Slutzky in the system disclosed by Bellmund/Davich, for the motivation of providing a method of updating payroll information based on employee status level in the wellness program (Col 18 lines 36-45 Slutzky).
Bellmund discloses accessing an account  ([0164] accessing and interacting with the payment service's external applications 318 in order to withdraw money from the user's 302 account); updating the account of the employer to reflect the benefit selected by the employer ([0164] accessing the employer's external application 322 to update the user's account settings to reflect the purchase of the service from the service provider along with the means for the user to receive the service.); and providing the electronic device of the employer with access to the account of the employer ([0166] access and interact with the payment provider's external applications 318, and then to display the information received from the payment provider to the user 302.). However, Bellmund/Davich do not specifically teach access payroll account of employer; updating the payroll account of the employer to reflect the benefit selected by the employer and providing the electronic device of the employer with access to the payroll account of the employer
Slutzky teaches access payroll account of employer (Col 20 lines 1-10 payroll adjustment; updating a payroll account of the employer to reflect the benefit selected by the employer (Fig 1 # 124 employer payroll manager interface, Fig 7 # 706-712 and Col 19 lines 27-45 employer, at step 706, to load the file received from the wellness program server 102 comprising the user participation information 120 into the payroll vendor system. The payroll manager 132 can then update employee payroll information, Fig 8 #816, 826 updated payroll data, payroll adjustment) and providing the electronic device of the employer with access to the payroll account of the employer (Fig  # 802-826 payroll manager interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included access payroll account of employer; updating the payroll account of the employer to reflect the benefit selected by the employer and providing the electronic device of the employer with access to the payroll account of the employer, as disclosed by Slutzky in the system disclosed by Bellmund/Davich, for the motivation of providing a method of updating payroll information based on employee status level in the wellness program (Col 18 lines 36-45 Slutzky).

Claims 4,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bellmund (US 2013/0325735 A1) in view of Davich et al. (US 2013/0030889 A1), further in view of Slutzky et al. (US 8,359,208 B2) as applied to claim 1, further in view of Creighton et al. (US2016/0239807A1)

Regarding Claim 4,    Bellmund as modified by Davich/Slutzky teaches the computer implemented method of claim 1, further comprising 
Bellmund discloses the business rules for determining employee benefits (([0033] benefits/the covered amount may be higher for certain types of employees, e.g., management (position), while the covered amount may be lower for hourly employees (position)). However, Bellmund/Davich/Slutzky do not teach determining a geographical location of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on the geographical location of the employee. Further Slutzky teaches employee location data (Col 8 lines 48-58 employee address and payroll group, Fig 8 # 810, 816, 826 employee location/address)
Creighton teaches determining a geographical location of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on the geographical location of the employee ([0055] The contextual information may include location information, biometric data regarding the employee, temporal information, network signal information, or the like.  By way of example, location information (e.g., geospatial coordinates) gathered by the sensors 102 may be acquired and subsequently transferred to the incentive platform 103 for analysis.  The location may then be validated by the incentive platform 103 to determine if it matches known location and/or proximity information regarding the employer., [0087], Fig 4 # 415, 417 eligibility based on zip code/location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining a geographical location of the employee, wherein the business rules for determining employee benefits comprises a business rule for determining the at least one benefit qualified for the employee based on the geographical location of the employee, as disclosed by Creighton in the system disclosed by Bellmund/Davich/Slutzky, for the motivation of providing a method of acquiring and validating location data to determine if the location/proximity data matches information regarding employer ([0055] Creighton)

Regarding Claim 8.    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 7, further comprising:
Bellmund/Davich/Slutzky do not teach determining taxes associated with the benefit selected by the employer; and updating the payroll account of the employer to account for the taxes associated with the benefit selected by the employer.
Creighton teaches determining taxes associated with the benefit selected by the employer ([0168] the reporting interface 601 may also include a TAX REPORTS action button 609 for enabling generation of tax documentation regarding winnings earned as a result of a purchase transaction., [0169]); and updating the payroll account of the employer to account for the taxes associated with the benefit selected by the employer ([0169] he reporting interface 601 is being accessed by an employee or employer, the TAX REPORTS action button 609 may result in the presentment of a tax form, report or other documentation required for accounting for winnings., Fig 6 #603, 609)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining taxes associated with the benefit selected by the employer; and updating the payroll account of the employer to account for the taxes associated with the benefit selected by the employer, as disclosed by Creighton in the system disclosed by Bellmund/Davich/Slutzky, for the motivation of providing a method for enabling generation of tax documentation regarding winnings earned as a result of a purchase transaction. ([0168] Creighton)

Regarding Claim 9,    Bellmund as modified by Davich/Slutzky teaches the computer-implemented method of claim 8, further comprising:
Bellmund does not teach calculating, based on a set of business rules for determining an employee benefit value, a value associated with the benefit selected by the employer; and adjusting the employee benefit value based on the taxes.
Slutzky teaches calculating, based on a set of business rules for determining an employee benefit value, a value associated with the benefit selected by the employer (Col 13 lines Table 2 total payback (value) based on status, Claim 5 assigning a given point value to each separate and distinct occurrence of wellness program participation;  determining, using the at least one computer, a total point value based on an accumulation of each given point value assigned to each separate and distinct occurrence of wellness program)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included calculating, based on a set of business rules for determining an employee benefit value, a value associated with the benefit selected by the employer, as disclosed by Slutzky in the system disclosed by Bellmund/Davich, for the motivation of providing a method of updating payroll information based on employee status level in the wellness program (Col 18 lines 36-45 Slutzky).
However, Bellmund/Davich/Slutzky do not teach adjusting the employee benefit value based on the taxes.
Creighton teaches adjusting the employee benefit value based on the taxes ([0051] the employee may presented with one or more registration data entry fields for establishing the PDP and obtaining authorization of the employer.  In either case, the PDP may be classified as a voluntary deduction, wherein monies deducted for the purchase of services 121 are withheld from the employee's paycheck on a pre-tax or after-tax basis., [0143] the actual cost indicator is adjusted based on one or more rule or condition.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included adjusting the employee benefit value based on the taxes, as disclosed by Creighton in the system disclosed by Bellmund/Davich/Slutzky, for the motivation of providing a method of facilitating and monitoring transactions associated with the purchase of employer sponsored benefits ([0012]) and benefits requiring purchase confirmation, revenue/taxation reporting or post purchase results reporting ([0013] Creighton).

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are not persuasive. 
Regarding 101 rejections, applicant states amended claims recite significantly more than abstract idea. Examiner has considered all arguments and respectfully disagrees. 35 U.S.C 101 rejection has been update based on new limitations. The claim limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as an electronic device, a processor, memory (claims 1, 14-15)), the claims are directed to managing employee payroll including obtaining benefit data, analyzing the data, and providing an update to payroll account. This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of obtaining data regarding benefits, analyzing it, and updating a payroll account. In particular, the claims only recites the additional element – a processor, memory, and device. The processor, memory, device are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a processor merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 
Regarding 103 rejection, Applicant’s arguments with respect to claims have been considered but they are not persuasive. Applicant on page 11, states cited at does not teach “disbursing an entirety of the benefit to the employer...”. Examiner has considered all arguments and respectfully disagrees. AS noted in rejection above, Slutzky teaches in Fig 8 benefit data is sent to employer for distribution to employees i.e. user points information is provided to employer for all participating employees, which is further used by employer to provide reward to employees based on benefits data (Col 20 lines 7-10, 32-37). Applicant specification at [0016] recites the employer operates the second electronic device 110 to transmit a request to view benefits that the employee is qualified to receive on or prior to the employee's pay date. For example, if the employee's compensation is scheduled to be disbursed at the end of each month, the employer may determine benefits that the employee is qualified to receive prior to the end-of-the-month, and authorize disbursement of one or more of the benefits the employee 
New limitations have been considered in claim rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luedtke (US 7,739,131 B1) discloses system for implementing employee benefit plans.
Chun (US 2013/0191141) discloses allocating financial incentives for employee wellness program
Cooper (US2014/0289149) discloses benefits administration domain model for employee plans
Hicks (US 2003/0200142) discloses online employee incentive system
Raymond (US 2014/0279638) teaches disbursing the benefit to the employee([0066] [0129] disbursement to employer, Fig 3 # 350 disbursement processing, [0055] dedicated virtual wallet and/or user specific accounts, a separate supplemental account may be retained by the employer.  Such a supplemental account may allow for an employer to withhold certain monies owed to an employee, and pay them with accuracy). Raymond teaches disbursing comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee ([0046] benefits vault interface 320 may receive payment and disbursement information, may record the information in a database, [0052] Google's virtual wallet and/or the benefits vault may allow an employee and/or employer to credit or debit a certain amount to/from the card, such as to pay for non-employer offered insurance [0055] dedicated virtual wallet and/or user specific accounts, a separate supplemental account may be retained by the employer. [0065] method may receive monies, for example, as paid in or otherwise available to a secure, dedicated, virtual wallet account.(employer) [0068] disburse monies to any authorized location in form of cash  or by electronic transfers of account credits such as pay health premiums, payment to card, [0073] incoming available monies may also be apportioned, either by a vault account holder (employer) [0129] disbursement to employer)
Vasten (US 20110040682) teaches disbursing comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee ([0039]  Funds are received into the employer's prepaid account. A prepaid account can be any type of financial account and can be managed by a bank, payroll services company, card service company (e.g. Visa), or other institution., [0042] Upon verifying that sufficient funds are in the employers' escrow prepaid accounts, funds are transferred, distributed, or otherwise disbursed from the escrow prepaid accounts to the employees' prepaid card accounts.)
Hays (US 10,565563) teaches disbursing comprising an entirety of the monetary value associated with the benefit directly to the employer to be provided to the employee (Col 14 lines  36-40 the application 104 may allocate credits and other funds (monetary value) for payment of invoices from benefits providers by the employer., Col 5 lines 18-22 )
Neben et al. (US 10,438291 B1)  teaches wherein the benefit is a form of consideration having a monetary value and is exchangeable for goods or services from a third party (Col 9 lines 35-50The VBB program can support various reward types, including cash, enhanced medical benefits (which can be implemented using the claims processing system), gift cards (which can be implemented using a reward vendor, Col 962-67, Col 10 lines 1-7 When the reward is points in a point bank, the member may redeem the points or allow the points to accumulate in the point bank for later redemption. The points can be redeemed from the reward vendor for services, merchandise, or gift cards available from the reward vendor or another third party vendor. When the reward is a gift card, the reward vendor can offer a gift card upon completion of a task by the member., Fig 3K # 370a pull down menu showing reward information such as cash, gift card, points etc.)). Neben teaches monetary value associated with the benefit directly to the employer to be provided to the employee (Col 13 lines 14-19 If the reward is a contribution to a HRA, the VBB manager can sends a message to the HRA administrator or if the administrator is a payer using FACETS/QNXT, then via a real-time service to FACETS/QNXT for a corresponding allocation of the reward to the subscribers account., Col 17 lines 17-21  If the reward is cash disbursement or a premium adjustment, at 944, the VBB manager notifies the payroll system of a program completion change. At 946, the payroll system makes a cash disbursement or a premium adjustment.)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629